Citation Nr: 0627037	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  05-26 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for postoperative residuals of a bilateral 
inguinal hernia has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for peritoneal adhesions has been 
received.

3.  Whether new and material evidence to reopen a claim for 
service connection for hypertension has been received.

4.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

5.  Entitlement to service connection for skin cancer.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1944 to June 1946.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a June 2005 rating action that denied 
service connection for postoperative residuals of a bilateral 
inguinal hernia, a hydrocele, peritonitis, peritoneal 
adhesions, and hypertension on the grounds that new and 
material evidence had not been received to reopen the claims; 
denied service connection for IBS and skin cancer; and denied 
a TDIU.  The veteran filed a Notice of Disagreement in June 
2005.  The RO issued a Statement of the Case (SOC) on all 
issues except hypertension in July 2005, and the veteran 
filed a Substantive Appeal subsequently that month.  The RO 
issued a SOC on the hypertension issue in September 2005, and 
the veteran filed a Substantive Appeal subsequently that 
month.  

In September 2005, the veteran testified during a hearing 
before a Decision Review Officer at the RO; a transcript of 
the hearing is of record.  During  the hearing, the veteran 
withdrew from appeal his requests to reopen the claims for 
service connection for peritonitis and for a hydrocele.

In February 2006, the  RO issued a Supplemental SOC  
reflecting its continued denial of the claims remaining on 
appeal.

In April 2006, the veteran requested a Board hearing in 
Washington, D.C., but he withdrew that hearing request in 
writing in May 2006.

In August 2006, a Deputy Vice Chairman of the Board granted 
the July 2006 motion of the veteran's representative to have 
this appeal advanced on the Board's docket, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).
  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  By decision of January 1979, the Board denied service 
connection for postoperative residuals of a bilateral 
inguinal hernia; that decision was affirmed on 
reconsideration by the Board in February 1981.

3.  Additional evidence received since the January 1979 Board 
denial is either cumulative or redundant of evidence 
previously of record, or does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for postoperative residuals of a bilateral 
inguinal hernia, or raise a reasonable possibility of 
substantiating the claim.

4.  The RO denied service connection for peritoneal adhesions 
by rating action of September 1977; the appellant was 
notified of that determination by letter the same month, but 
he did not initiate an appeal.

5.  Additional evidence received since the September 1977 
rating action is either cumulative or redundant of evidence 
previously of record, or does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for peritoneal adhesions, or raise a reasonable 
possibility of substantiating the claim.

6.  The RO denied service connection for hypertension by 
rating action of July 1979; the appellant was notified of 
that determination by letter the same month, but he did not 
initiate an appeal.

7.  Additional evidence received since the July 1979 rating 
action is either cumulative or redundant of evidence 
previously of record, or does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for hypertension, or raise a reasonable 
possibility of substantiating the claim.

8.  IBS was first manifested on one occasion many years post 
service; subsequent competent post-service evidence 
establishes that the veteran does not currently have IBS.

9.  Skin cancer was not shown present in service or for many 
years thereafter, and no competent and persuasive medical 
opinion establishes a nexus between any current skin cancer 
and the veteran's military service.

10.  The veteran's sole service-connected disability, 
residuals of an appendectomy (rated as 10 percent disabling), 
does not meet the minimum percentage requirements for a TDIU, 
and is not shown to prevent him from obtaining or retaining 
substantially-gainful employment.


CONCLUSIONS OF LAW

1.  The January 1979 Board decision denying service 
connection for postoperative residuals of a bilateral 
inguinal hernia is final.  38 U.S.C.A. §§ 7103,  7104 (West 
2002); 38 C.F.R. § 20.1100 (2005).

2.  As the evidence received since the Board's January 1979 
denial is not new and material, the criteria for reopening 
the claim for service connection for postoperative residuals 
of a bilateral inguinal hernia are not met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2005).

3.  The September 1977 rating action denying service 
connection for peritoneal adhesions is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 
20.1103 (2005).

4.  As the evidence received since the RO's September 1977 
rating action denial is not new and material, the criteria 
for reopening the claim for service connection for peritoneal 
adhesions are not met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R.          § 3.156(a) (2005). 

5.  The July 1979 rating action denying service connection 
for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 (2005).

6.  As the evidence received since the RO's July 1979 rating 
action denial is not new and material, the criteria for 
reopening the claim for service connection for hypertension 
are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005). 

7.  The criteria for service connection for IBS are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).

8.  The criteria for service connection for skin cancer are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).

9.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 3.340, and Part 4, including §§ 4.1, 4.2, 
4.10, 4.15, 4.16, 4.19 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

In April and August 2004 pre-rating letters, the RO notified 
the veteran and his representative of what the evidence 
needed to show to establish entitlement to service 
connection: an injury in military service or a disease that 
began or was made worse during service, or an event in 
service causing injury or disease; a current physical or 
mental disability; and a relationship between the current 
disability and an injury, disease, or event in service.  The 
RO also explained the type of evidence needed to establish 
each element of a claim for service connection, and the April 
2004 letter explained what constitutes new and material 
evidence to reopen such a claim, thus meeting the 
requirements of Kent v. Nicholson, No. 04-81 (U.S. Vet. 
App. March 31, 2006) that a veteran must be notified of both 
the criteria to reopen a claim for service connection and to 
establish the underlying claim therefor.  March 2005 pre-
rating and December 2005 post-rating letters also notified 
the veteran and his representative of what the evidence 
needed to show to establish entitlement to a TDIU: an 
inability to secure and follow a substantially-gainful 
occupation because of his service-connected disability(ies).  
After each letter, they were afforded opportunities to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support each claim, and has been afforded ample opportunity 
to submit such information and evidence.    

Additionally, the pre-rating RO notice letters in April, 
June, and August 2004 and March 2005 and the December 2005 
post-rating letter provided notice that VA would make 
reasonable efforts to help the veteran get evidence necessary 
to support his claims, such as medical records (including 
private medical records), if he gave it enough information, 
and, if needed, authorization, to obtain them.  Those letters 
further specified what records VA was responsible for 
obtaining, to include Federal records, and reiterated the 
type of records that VA would make reasonable efforts to get.  
The June and August 2004 and March 2005 letters identified a 
private medical provider from whom it had received medical 
evidence.  The June and August 2004 and March and December 
2005 letters explicitly requested the veteran to furnish any 
evidence that he had in his possession that pertained to his 
claims.  The Board finds that, collectively, these letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran 
before the June 2005 rating action on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In this 
case, the RO furnished the veteran a letter meeting 
Dingess/Hartman notice requirements in March 2006.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims.  
As a result of these efforts, extensive service and post-
service private and VA medical records through 2005 have been 
associated with the claims file.  In July 2004, the RO 
furnished the veteran requested copies of his service medical 
records.  In April 2004 and December 2005, the RO furnished 
the veteran VA gastrointestinal examinations, reports of 
which have been associated with the record and considered in 
adjudicating his claims.  In March 2005, the service 
department stated that there were no records showing 
occupational exposure of the veteran to radiation in service.  
A transcript of the veteran's September 2005 RO hearing has 
been associated with the record.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, that 
any existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The Board also finds that 
the record presents no basis to further develop the record to 
create any additional evidence for consideration in 
connection with the matters on appeal.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of each of the 
claims on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  New and Material Evidence to Reopen a Claim for Service 
Connection for Postoperative Residuals of a Bilateral 
Inguinal Hernia

The veteran's claim for service connection for postoperative 
residuals of a bilateral inguinal hernia has been previously 
considered and denied.  In January 1979, the Board denied 
service connection on the grounds that no such residuals were 
shown present in service, and that residual post-surgical 
scars from a bilateral inguinal herniorrhaphy were post-
service in origin, and unrelated to any disability of service 
origin.  That denial was affirmed on reconsideration by the 
Board in February 1981.

The evidence then considered included the service medical 
records, post-service VA and private medical records, and the 
veteran's testimony at an April 1978 RO hearing and an 
October 1978 Board hearing.  The service medical records were 
negative for findings or diagnoses of a bilateral inguinal 
hernia.  A post-service January 1949 military examination 
report noted a double hernia in 1947.  August 1977 VA medical 
records indicated that the veteran had had a left hydrocele 
repair 31 years ago, and that there were no herniae on 
current examination.  A February 1978 VA examination noted 
that a bilateral herniorrhaphy was performed a year after the 
veteran's separation from service, with good results and no 
recurrence; the diagnoses included post-surgical bilateral 
inguinal herniorrhaphy scars (1947).  In a March 1978 medical 
report, M. Fink, M.D., noted the veteran's medical history of 
having been discharged from military service with a diagnosis 
of a bilateral inguinal hernia, and current examination 
showed 2 herniorrhaphy scars.  

When the Board disallows a claim, the disallowance is final 
unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  
Otherwise, no claim based upon the same factual basis shall 
be considered.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. 
§ 20.1100.  However, under pertinent legal authority, the VA 
may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by or on behalf of 
the claimant.   38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When a claimant requests reopening of a claim after an 
appellate decision and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made, and if it is, whether it provides a new factual 
basis for allowing the claim.  An adverse determination as to 
either question is appealable.  38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. § 20.1105.  

The current request to reopen the claim was filed in February 
2004.  With respect to attempts to reopen previously denied 
claims on and after August 29, 2001, 38 C.F.R. § 3.156(a) 
provides that new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, 
the VA must reopen the claim and evaluate the merits after 
ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the 2002 Board decision) in determining whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the Board's prior final denial constitutes new and 
material evidence to reopen the claim for service connection 
for postoperative residuals of a bilateral inguinal hernia.

The only other evidence added to the record consists of 
private medical records that do not pertain to the 
herniorrhaphy (and hence are not material), and the veteran's 
assertions advanced through October 1980 Board and September 
2005 RO hearing testimony and various statements.  To the 
extent that such assertions are reiterations of previously-
advanced assertions, the Board finds that such evidence does 
not, by definition, constitute new evidence to reopen the 
claim.  That evidence reflects, essentially, reiterations of 
assertions made in connection with the prior Board denial, 
and thus cannot be considered "new" within the meaning of 
38 C.F.R.           § 3.156(a).  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  In any event, as the veteran is 
not shown to possess the appropriate medical expertise and 
training to competently offer a probative opinion as to 
whether a current disability is medically related to service, 
any statements purporting to do so cannot constitute material 
evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, where as here, the claim turns on a medical 
matter, unsupported lay statements without more, even if new, 
can never serve as a predicate to reopen a previously-
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  
  
The additional relevant medical evidence received in 
connection with this claim only continues to show that 
postoperative residuals of a bilateral inguinal hernia were 
post-service in origin.  An April 2004 VA examination report 
noted the veteran's history of hospitalization for a 
bilateral inguinal hernia post service in December 1946 and 
January 1947.  A December 2005 VA examination report noted 
the veteran's history of hospitalization for a bilateral 
inguinal herniorrhaphy after discharge from service.    

Thus, the additional evidence associated with the claims file 
since the Board's prior denial is either cumulative or 
redundant of evidence previously of record, or does not, by 
itself or when considered with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for postoperative residuals of a 
bilateral inguinal hernia, or raise a reasonable possibility 
of substantiating the claim.  The additional evidence still 
does not establish the inservice onset of a bilateral 
inguinal hernia.  In the absence of objective evidence of 
such inservice onset, service connection may not be granted.

Under these circumstances, the Board concludes that none of 
the additional evidence added to the claims file since the 
January 1979 Board denial constitutes new and material 
evidence to reopen the claim for service connection for 
postoperative residuals of a bilateral inguinal hernia.  As 
such, the Board's January 1979 decision, affirmed on 
reconsideration in February 1981, remains final, and the 
appeal must be denied.  As the veteran has not fulfilled the 
threshold burden of submitting new and material evidence to 
reopen the finally-disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).



B.  New and Material Evidence to Reopen a Claim for                                     
Service Connection for Peritoneal Adhesions

The veteran's claim for service connection for peritoneal 
adhesions was previously considered and denied by rating 
action of September 1977 on the grounds that no such 
adhesions were shown present in service or currently 
objectively demonstrated.  The evidence considered at that 
time included the service medical records, a post-service 
January 1949 military examination report, and an August 1977 
VA examination report, which were negative for findings or 
diagnoses of peritoneal adhesions.    

The appellant was notified of the September 1977 
determination by letter the same month, but he did not 
initiate an appeal.  As such, that decision is final as to 
the evidence then of record, and is not subject to revision 
on the same factual basis.    38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.

When a claimant requests reopening of a claim after an 
appellate decision and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made, and if it is, whether it provides a new factual 
basis for allowing the claim.  An adverse determination as to 
either question is appealable.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1105.  

Under pertinent legal authority, the VA may reopen and review 
a claim that has been previously denied if new and material 
evidence is submitted by or on behalf of a veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West,        155 F.3d 1356 (Fed. Cir. 1998).  

The current application to reopen the claim was filed in 
February 2004.  The criteria for attempts to reopen 
previously-denied claims on and after August 29, 2001 have 
been set forth above.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156; Evans, 9 Vet. App. at 282-3; Justus, 3 Vet. App. at 
512-513.

The additional pertinent medical evidence added to the record 
since the final September 1977 rating action includes a 
February 1978 VA surgical examination report that 
specifically found no evidence of peritoneal adhesions.  In 
March 1978, Dr. Fink stated that it was difficult to state to 
what extent the presence of persistence adhesions played a 
role in the veteran's bowel symptomatology.  An April 2004 VA 
examination was negative for findings or diagnoses of 
peritoneal adhesions.  A December 2005 VA gastrointestinal 
(GI) examination showed no evidence to support claimed 
abdominal adhesions in the record.  The examiner stated that 
there was not sufficient evidence by recent medical work-up 
to confirm peritoneal adhesions, and opined that it was not 
likely that the veteran's current pain was related to 
peritoneal adhesions.      

On that record, the Board finds that no additional evidence 
has been received that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for peritoneal adhesions, or raises a reasonable possibility 
of substantiating the claim.  

The additional medical evidence received in this case 
reflects, essentially, the continuing lack of evidence of the 
post-service presence of peritoneal adhesions.  As noted 
above, the veteran's claim was previously denied because 
there was no competent evidence of peritoneal adhesions in 
service or post service; none of the new medical records 
received since September 1977 indicate the presence of 
peritoneal adhesions.  As such, the additional medical 
evidence received is not material for purposes of reopening 
the claim for service connection.

The Board notes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
Where the competent evidence only continues to establish that 
the appellant does not have the disability for which service 
connection is sought, the claim for service connection is not 
valid.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The only other evidence added to the record consists of 
private medical records that do not pertain to peritoneal 
adhesions (and hence are not material), and the veteran's 
assertions advanced through September 2005 RO hearing 
testimony and various statements.  To the extent that such 
assertions are reiterations of previously-advanced 
assertions, the Board finds that such evidence does not, by 
definition, constitute new evidence to reopen the claim.  
That evidence reflects, essentially, reiterations of 
assertions made in connection with the prior RO denial, and 
thus cannot be considered "new" within the meaning of 
38 C.F.R. § 3.156(a).  See Reid, 2 Vet. App. at 315.  In any 
event, as the veteran is not shown to possess the appropriate 
medical expertise and training to competently offer a 
probative opinion as to whether he currently suffers from an 
actual medically-diagnosed disability, any statements 
purporting to do so cannot constitute material evidence.  See 
Jones, 7 Vet. App. at 137; Espiritu, 2 Vet. App. at 494-95.  
Accordingly, where as here, the claim turns on a medical 
matter, unsupported lay statements without more, even if new, 
can never serve as a predicate to reopen a previously-
disallowed claim.  See Moray, 5 Vet. App. at 214.  

In view of the foregoing, the Board concludes that none of 
the evidence associated with the claims file since the final 
September 1977 rating action, when viewed either alone or in 
light of the evidence previously of record, tends to indicate 
the current presence of peritoneal adhesions.  As such, none 
of the evidence is new and material for the purpose of 
reopening the claim, and the September 1977 rating action 
remains final.

As new and material evidence has not been received, the Board 
concludes that the previously-denied claim for service 
connection for peritoneal adhesions is not reopened, and the 
appeal must be denied.  As the veteran has not fulfilled the 
threshold burden of submitting new and material evidence to 
reopen the finally-disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni, 5 Vet. App. at 467.
 


C.  New and Material Evidence to Reopen a Claim for                                     
Service Connection for Hypertension

In addition to the basic criteria for service connection set 
forth above, where a veteran served 90 days or more during a 
period of war and cardiovascular disease, to include 
essential hypertension, becomes manifest to a degree of 10 
percent within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's claim for service connection for hypertension 
was previously considered and denied by rating action of July 
1979 on the grounds that no hypertension was shown present in 
service, and that hypertension was first demonstrated many 
years following separation therefrom.  The evidence 
considered at that time included the service medical records 
which showed blood pressure readings of 138/66 at entrance, 
and, at separation, 146/70 with a normal cardiovascular 
system; a post-service January 1949 military examination 
report showing a blood pressure reading of 130/72 and a 
normal heart and blood vessels; August 1977 VA medical 
records showing blood pressure readings of 186/112, 186/108, 
166/100, 156/96, and 167/82, and an assessment of labile 
hypertension; and Dr. Fink's March 1978 medical report that 
the veteran had developed a mild degree of essential 
hypertension which would require medication and constant 
medical supervision.      

The veteran was notified of the July 1979 determination by 
letter the same month, but he did not initiate an appeal.  As 
such, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.

When a claimant requests reopening of a claim after an 
appellate decision and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made, and if it is, whether it provides a new factual 
basis for allowing the claim.  An adverse determination as to 
either question is appealable.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1105.  

Under pertinent legal authority, the VA may reopen and review 
a claim that has been previously denied if new and material 
evidence is submitted by or on behalf of a veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West,        155 F.3d 1356 (Fed. Cir. 1998).  

The current application to reopen the claim was filed in 
February 2004.  The criteria for attempts to reopen 
previously-denied claims on and after August 29, 2001 have 
been set forth above.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; 
Evans, 9 Vet. App. at 282-3; Justus, 3 Vet. App. at 512-513.

The additional pertinent medical evidence added to the record 
since the final July 1979 rating action includes an April 
2004 VA examination report that indicated that the veteran 
took medication for his blood pressure; January 2001 chest X-
rays wherein C. Taubes, M.D., noted mild aortic ectasia; and 
a December 2005 VA examination report wherein the examiner 
noted a past medical history of hypertension, and current 
blood pressure readings of 122/70. 

On that record, the Board finds that no additional evidence 
has been received that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for hypertension, or raises a reasonable possibility of 
substantiating the claim.  

The additional medical evidence received in this case 
reflects, essentially, the continuing lack of evidence of the 
onset of hypertension in service or to a compensable degree 
within 1 year of separation therefrom; the onset of essential 
hypertension many years post service; and the lack of any 
medical opinion linking the hypertension first manifested 
post service to service.  As noted above, the veteran's claim 
was previously denied because there was no evidence of 
hypertension in service or to a compensable degree within 1 
year of separation therefrom; none of the new medical records 
received since July 1979 indicate the presence of 
hypertension to the required degree during those time 
periods, or contain a medical opinion linking the 
hypertension first manifested many years post service to 
service.  As such, the additional medical evidence received 
is not material for purposes of reopening the claim for 
service connection.

The only other evidence added to the record consists of 
private medical records that do not pertain to hypertension 
(and hence are not material), and the veteran's assertions 
advanced through September 2005 RO hearing testimony and 
various statements.  To the extent that such assertions are 
reiterations of previously-advanced assertions, the Board 
finds that such evidence does not, by definition, constitute 
new evidence to reopen the claim.  That evidence reflects, 
essentially, reiterations of assertions made in connection 
with the prior RO denial, and thus cannot be considered "new" 
within the meaning of 38 C.F.R. § 3.156(a).  See Reid, 2 Vet. 
App. at 315.  In any event, as the veteran is not shown to 
possess the appropriate medical expertise and training to 
competently offer a probative opinion as to whether a current 
disability is medically related to service, any statements 
purporting to do so cannot constitute material evidence.  See 
Jones, 7 Vet. App. at 137; Espiritu, 2 Vet. App. at 494-95.  
Accordingly, where as here, the claim turns on a medical 
matter, unsupported lay statements without more, even if new, 
can never serve as a predicate to reopen a previously-
disallowed claim.  See Moray,      5 Vet. App. at 214.  

In view of the foregoing, the Board concludes that none of 
the evidence associated with the claims file since the final 
July 1979 rating action, when viewed either alone or in light 
of the evidence previously of record, tends to indicate the 
presence of hypertension in service or to the required degree 
within 1 year of separation therefrom, or links the 
hypertension first manifested many years post service to 
service.  As such, none of the evidence is new and material 
for the purpose of reopening the claim, and the July 1979 
rating action remains final.

As new and material evidence has not been received, the Board 
concludes that the previously-denied claim for service 
connection for hypertension is not reopened, and the appeal 
must be denied.  As the veteran has not fulfilled the 
threshold burden of submitting new and material evidence to 
reopen the finally-disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni, 5 Vet. App. at 467.

D.  Service Connection for IBS

The criteria for establishing service connection has been set 
forth above.  See         38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303; Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau, 2 
Vet. App. at 143; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer, 3 Vet. App. at 225. 

The service medical records are negative for findings or 
diagnoses of any IBS.  The abdomen was normal on June 1946 
separation examination.  A post-service January 1949 military 
examination and August 1977 and February 1978 VA examinations 
were negative for findings or diagnoses of IBS.  On March 
1978 examination, Dr. Fink stated that there was no question 
that the veteran currently had moderately severe IBS, but he 
did not link that IBS with his military service or any 
incident thereof.  After a January 2001 upper GI series in 
January 2001, Dr. Taubes noted several large faceted 
gallstones in the right upper abdominal quadrant; there was 
no gastroesophageal reflux.  An April 2004 VA GI examination 
was negative for findings or diagnoses of IBS.  

During the September 2005 RO hearing, the veteran gave 
testimony about the claimed onset and etiology of his claimed 
IBS.

On December 2005 VA GI examination, the examining physician 
noted that a review of the record, including Dr. Fink's 1978 
medical report, showed no documentation to support a claim of 
IBS.  He noted that ultrasound examination at the Middlesex 
Hospital in October 2005 confirmed several gallstones, that 
the conclusion was cholecystolithiasis, and that the hospital 
GI series indicated that the veteran's GI symptoms were 
secondary to gallbladder disease.  After current abdominal 
examination, the physician opined that the veteran's current 
symptoms were consistent with cholecystolithiasis, and not 
IBS; that it was more likely than not that the veteran's 
service-connected appendectomy residuals did not cause the 
current GI symptoms; and that those current symptoms were 
related to his active gallbladder disease.

Collectively, this evidence reveals that, while IBS was noted 
by Dr. Fink in March 1978, over 31 years post service, the 
subsequent record does not show that the veteran currently 
suffers from IBS upon which to predicate a grant of service 
connection.  In this regard, the Board notes that IBS was 
authoritatively ruled out on the most recent comprehensive VA 
GI examination in December 2005, and that the physician 
opined that the veteran's current symptoms were consistent 
with non-service-connected cholecystolithiasis, and not IBS.  
Significantly, neither the appellant nor his representative 
has presented, identified, or alluded to the existence of any 
competent evidence that would support the presence of current 
IBS.
 
As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
Where, as here, the only competent evidence establishes that 
the appellant does not currently have IBS for which service 
connection is sought, the claim for service connection is not 
valid.  See Gilpin v. West, 155 F.3d 1353      (Fed. Cir. 
1998); Brammer, 3 Vet. App. at 225.  

In addition to the medical evidence, the Board has considered 
the veteran's assertions and hearing testimony; however, this 
evidence does not provide any basis for allowance of the 
claim.  While the appellant may well believe that he has IBS 
that is related to his military service, in the absence of 
any competent evidence establishing the current existence of 
that disability, his claim must fail.  In this regard, the 
Board notes that the appellant is competent to offer evidence 
as to facts within his personal knowledge, such as the 
occurrence of an inservice disease, and his own symptoms.  
However, medical questions of diagnosis are within the 
province of trained medical professionals.  Jones, 7 Vet. 
App. at 137-38.  As a layman without the appropriate medical 
training or expertise, the appellant simply is not competent 
to render a probative (persuasive) opinion on such a medical 
matter.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu, 2 Vet. App. at 494-495.  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997)  (a layman is generally 
not capable of opining on matters requiring medical 
knowledge).  Hence, his own assertions in this regard have no 
probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for IBS must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

E.  Service Connection for Skin Cancer

In addition to the basic criteria for service connection set 
forth above, where a veteran served 90 days or more during a 
period of war and a malignant tumor becomes manifest to a 
degree of 10 percent within 1 year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

The veteran contends that he currently suffers from skin 
cancer as a result of exposure to non-ionizing radiation in 
service.  He asserts that he was exposed to hazardous 
microwave and radio frequency radiation during the course of 
his duties as a radarman, which included operating air and 
land radar, maintaining and repairing mast antennas and 
ships' radio transmitters, and calibrating equipment.  He 
also states that his skin cancer is due to excessive South 
Pacific tropical sun exposure in service which caused heavy 
damage to and blistering of his skin.    

The service medical records are completely negative for 
complaints, findings, or diagnoses of skin cancer, or 
evidence of excessive tropical sun exposure that caused 
damage to and blistering of the veteran's skin.  The skin was 
normal on June 1946 separation examination.  

Post service, the skin was normal on January 1949 military 
examination.  August 1977 and February 1978 VA medical 
records and Dr. Fink's March 1978 medical report were 
negative for complaints or findings of skin cancer.  

A March 1995 pathology report from the Robert J. Homer 
Laboratory showed a pathological diagnosis of basal cell 
carcinoma of the skin of the veteran's left lateral orbit.  
In July 1995, B. Richter, M.D., performed microscopic 
controlled excision of a recurrent, large basal cell 
epithelioma of the veteran's left shoulder.  

In a September 2004 statement, Dr. Richter stated that be 
began treating the veteran in 1987, and had seen him at least 
once a year for the removal of large numbers of actinic 
keratoses and occasional basal cell skin cancers.  He 
commented that these lesions were entirely related to solar 
exposure, and that they might be related to ultraviolet 
exposure in the South Pacific during World War II.

In a March 2005 statement, a medical official of the U.S. 
Naval Dosimetry Center stated that a review of a computer 
registry compiled from reports of occupational exposure to 
ionizing radiation made by U.S. Naval and Marine Commands and 
activities revealed no reports of occupational radiation 
exposure pertaining to the veteran.  The medical official 
also stated that the U.S. Navy did not keep dosimetry records 
for personnel working with non-ionizing radiation, such as 
microwaves and radio frequency fields, because there were no 
known biological effects attributed to cumulative exposure, 
and because exposure to non-ionizing radiation had not been 
established as causing or contributing to the development of 
cancer, as a result of which there was no scientific basis 
for associating the veteran's prior work with radar with his 
development of skin cancer.  

In August 2005, R. Lazova, M.D. diagnosed basal cell 
carcinoma of the veteran's left shoulder.       

The aforementioned evidence reveals that skin cancer was 
first manifested many years post service, and that there is 
no competent and persuasive evidence that establishes a nexus 
between that disability and any incident of the veteran's 
military service.  

The first objective evidence of skin cancer was that 
diagnosed in March 1995, over    49 years post service.  
However, the Board notes that those records, including Dr. 
Richter's own July 1995 medical report, contain no history or 
medical opinion linking that disability to the veteran's 
military service, and that subsequent records contain no 
competent and persuasive medical opinion directly relating 
the veteran's skin cancer to his military service.  

First, the medical nexus evidence of record with respect to 
the veteran's claim that he suffers from skin cancer as a 
result of claimed exposure to hazardous microwave and radio 
frequency radiation during the course of his duties as a 
radarman in service militates against the claim on that 
basis.  The sole competent nexus opinion on that matter, 
which the Board considers dispositive of the issue, is the 
negative March 2005 military medical opinion that there were 
no known biological effects attributed to cumulative exposure 
of personnel working with non-ionizing radiation, such as 
microwaves and radio frequency fields, and that exposure to 
non-ionizing radiation had not been established as causing or 
contributing to the development of cancer, as a result of 
which there was no scientific basis for associating the 
veteran's prior work with radar with his development of skin 
cancer.  Significantly, neither the appellant nor his 
representative has presented, identified, or alluded to the 
existence of any competent evidence that would support a 
medical nexus between his skin cancer and his claimed 
inservice exposure to microwave and radio frequency radiation 
during the course of his duties as a radarman.

Although in September 2004 Dr. Richter commented that the 
veteran's cancerous skin lesions were entirely related to 
solar exposure, and that they might be related to ultraviolet 
exposure in the South Pacific during World War II, the Board 
finds that this speculation does not constitute persuasive 
evidence on the question of medical nexus to military 
service.  While the record contains a reported history by the 
veteran of excessive tropical sun exposure that caused damage 
to and blistering of his skin in service, the Board finds 
that that history is not a reliable indicator that such 
excessive exposure actually occurred in service.

The Board notes that Dr. Richter did not explain the reasons 
and bases for his conclusions; there is no indication that he 
reviewed the veteran's documented medical history in arriving 
at his conclusions, specifically, the service medical records 
which are negative for complaints, findings, or diagnoses of 
skin cancer or evidence of excessive tropical sun exposure 
that caused damage to and blistering of the veteran's skin.  
In fact, Dr. Richter's speculations are inconsistent with the 
appellant's documented history, and are not supported 
objectively.  Thus, the Board finds that the veteran's 
unsupported and uncorroborated history of excessive tropical 
sun exposure causing damage to and blistering of his skin in 
service may not serve as a reliable factual basis upon which 
to base a comment as to the etiology of his skin cancer, as 
Dr. Richter did in September 2004.  Moreover, in commenting 
that the veteran's cancerous skin lesions were entirely 
related to solar exposure, the physician did not address the 
role of the extent of the veteran's solar exposure prior to 
service or in the 49 years post service in the etiology of 
his skin cancer first documented in 1995.  

As a medical opinion can be no better than the facts alleged 
by an appellant, an opinion based on an inaccurate factual 
premise, such as Dr. Richter's September 2004 speculation, 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 
460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 179, 180 (1993).  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on a physician's knowledge and skill in analyzing 
the data, and the medical conclusion he reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).    

With respect to the veteran's assertions and hearing 
testimony, the Board finds that he is competent to offer 
evidence as to facts within his personal knowledge, such as 
the occurrence of an inservice injury, and his own symptoms.  
However, medical questions of diagnosis and etiology of skin 
cancer are within the province of trained medical 
professionals.  Jones, 7 Vet. App. at 137-38.  For the 
reasons expressed above, the veteran, as a layman without the 
appropriate medical training or expertise, simply is not 
competent to render a persuasive opinion on such a medical 
matter.  See Bostain, 11 Vet. App. at 127; Routen, 10 Vet. 
App. at 186. 

For all the foregoing reasons, the Board finds that the claim 
for service connection for skin cancer must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in the absence of competent and persuasive evidence to 
support the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.

F.  TDIU

Under the applicable criteria, a TDIU may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to   70 percent or more.  38 C.F.R. §§ 
3.340, 3.34l, 4.16(a).   

However, even when the percentage requirements are not met, a 
TDIU on an extra-schedular basis may nonetheless be granted 
in exceptional cases, pursuant to specially prescribed 
procedures, when a veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.           38 C.F.R. §§ 3.321(b), 
4.16(b).  

The central inquiry is whether a veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to his education, special 
training, and previous work experience, but not to his age or 
to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether he is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, 4 Vet App. at 363.

In this case, veteran's sole service-connected disability-
residuals of an appendectomy-is rated 10 percent disabling, 
as noted above; clearly then, the minimum percentage 
requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are 
not met.  Hence, the Board is left to consider only the 
veteran's entitlement to a TDIU on an extra-schedular basis.  

Considering the record in light of the above-noted legal 
authority, the Board finds that there is no showing that, as 
a result of his sole service-connected disability, the 
veteran is incapable of performing the physical and mental 
acts required by employment as to warrant a TDIU.  Although 
the evidence indicates that veteran has not been employed on 
a full-time basis for many years, the medical evidence does 
not establish that he is unable to carry out job-related 
tasks or to obtain and retain substantially gainful 
employment solely as a result of his single service-connected 
disability.  

In this regard, the Board notes the April 2004 VA examiner's 
findings that the veteran was able to work in his garden, 
enjoy a casino and calisthenics, and perform strength 
training exercises a half hour daily; when going to a 
shopping mall, he parked his vehicle at the farthest distance 
in the parking lot and walked briskly.  The veteran had 
worked as a printer all his life until he sought elective 
retirement at age 65 [his service discharge record indicates 
that he was born in August 1926, which would place his 
retirement in approximately 1991], and was currently semi-
retired, still working as a broker/printer for approximately 
5 hours per week.  On examination, the physician commented 
that the abdominal appendectomy surgical site did not limit 
the veteran's physical activities, his diet, or social life, 
and that mild, scattered tenderness in the 4 abdominal 
quadrants was not related to the appendectomy scar in the 
right lower quadrant.  The diagnosis was status post 
appendectomy with scar and no functional impairment.    

At the September 2005 RO hearing, the veteran testified that 
he was semi-retired and worked a couple of hours a day as a 
printer.  He stated that IBS and GI problems prevented him 
from working.  

On December 2005 VA examination, the examiner noted that the 
veteran electively chose to retire from his life-long, full-
time job as a printer at the age of 65, and that he still 
worked a broker/printer approximately 4 to 5 hours per week.  

Although the December 2005 VA examiner found that the 
veteran's current GI symptoms were secondary to gallbladder 
disease, the Board notes that this is a nonservice-connected 
disability which may not be considered in determining his 
entitlement to a TDIU.  In addition, the VA physician found 
that the veteran did not have IBS.  Significantly, the April 
2004 VA examiner found that the veteran's sole service-
connected disability, appendectomy residuals, did not limit 
his physical activities, his diet, or social life, and was 
productive of no functional impairment. The Board finds these 
medical findings, based on examination of the veteran and 
consideration of his history, to be particularly probative on 
the unemployability question.

As the weight of the competent evidence indicates that the 
veteran's sole service-connected disability does not render 
him unemployable, the claim for a TDIU must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

As new and material evidence to reopen the claim for service 
connection for postoperative residuals of a bilateral 
inguinal hernia has not been received, the appeal is denied.

As new and material evidence to reopen the claim for service 
connection for peritoneal adhesions has not been received, 
the appeal is denied.

As new and material evidence to reopen the claim for service 
connection for hypertension has not been received, the appeal 
is denied.

Service connection for IBS is denied.

Service connection for skin cancer is denied.

A TDIU is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


